Citation Nr: 0405797	
Decision Date: 03/03/04    Archive Date: 03/11/04

DOCKET NO.  97-27 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than January 28, 
1997, for a grant of service connection for residuals of a 
right ankle injury.  

REPRESENTATION

Appellant represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active service from January 1968 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating action by the RO 
that granted service connection for a right ankle disability 
with an effective date of January 28, 1998.  

In a decision of March 2000 the Board denied entitlement to 
an effective date earlier than January 28, 1998, for a grant 
of service connection for the veteran's right ankle disorder.  
The veteran thereafter appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
March 2001 Order pursuant to a March 2001 Joint Motion for 
Remand and to Stay Proceedings, the Coourt vacated the 
Board's March 2000 decision and remanded the case to the 
Board.

In June 2003 the Board remanded this case to afford the 
veteran additional time to submit relevant evidence as 
required by the VCAA.  The case is now again before the Board 
for further appellate consideration.  


REMAND

In April 2002 the Board sought further development of this 
case pursuant to authority granted by 38 C.F.R.§ 19.9(a)(2)) 
(2002), to include obtaining the veteran's education and 
vocational rehabilitation file.  The veteran's education and 
vocational rehabilitation file was received by the Board and 
associated with the claims folder.  In May 2003, the 
regulation permitting the Board to undertake development was 
invalidated by the United States Court of Appeals for the 
Federal Circuit.  Disabled American Veterans v. Principi, 327 
F.3d 1339 (Fed. Cir. 2003).  That opinion necessitated a 
Board remand of the case in June 2003.  

In the Remand, the RO was instructed to readjudicate the 
veteran's claim in light of all the evidence associated with 
the claims folder since the statement of the case.  

The record does not reflect that the RO has readjudicated the 
claim in light of the evidence associated with the claims 
folder subsequent to issuance of the statement of the case, 
including his education and vocational rehabilitation file.  
The Board cannot consider this evidence in the first 
instance.  Id.

In view of the above, this case is again REMANDED to the RO 
for the following action:  

1.  The RO should re-adjudicate the claim 
for an earlier effective date for a grant 
of service connection for a right ankle 
disability in light of all evidence added 
to the claims folder since the issuance 
of the statement of the case in August 
1997.  

2.  If the claim remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case that reflects consideration of the 
evidence added to the claims folder since 
the issuance of the statement of the 
case.  The case should then be returned 
to this Board for further appellate 
consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




